 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is entered into as of June 30, 2014
by and among Surna Inc., a corporation organized under the laws of the State of
Nevada (“SRNA”), Surna Media Inc., a corporation organized under the laws of the
British Virgin Islands (BVI) (“SMI”), Lead Focus Limited, a corporation
organized under the laws of the BVI (“LFL”), and each of the Creditors of Surna
Media Inc. listed in Appendix 1 (collectively, the “Creditors”). In this
Agreement, SRNA, SMI, LFL and the each of the Creditors are referred to
collectively as the “Parties”, and each of them is referred to as a “Party”.

 

RECITALS

 

1. WHEREAS, SRNA presently owns 100% of the issued and outstanding stock of SMI;
and     2. WHEREAS, SMI holds a 100% equity interest in Surna Hongkong Limited,
a limited liability company organized under the laws of Hong Kong, which is in
turn the sole shareholder of Flying Cloud Information Technology Co. Ltd.
[image_001.jpg] a wholly foreign- owned enterprise organized in Pudong, Shanghai
under the laws of the PRC (these three companies, collectively, the “SMI Group
Companies”);     3. WHEREAS, the Creditors listed in Appendix 1 (collectively,
the “Creditors”) have advanced funds to the SMI Group Companies, as further
defined in Schedule 1 of this Agreement;     4. WHEREAS, SRNA in the furtherance
of its business interests desires the separation of SMI in its entirety, in
exchange for LFL’s assumption of all liabilities due to the Creditors; and    
5. WHEREAS, on the terms and conditions set forth below, LFL desires to acquire
the ownership, rights, interest and all liabilities, now known, should be known
or may be asserted in the future, of SMI, and the Creditors agree to this
assumption, and SRNA so desires to tender the equity interest in SMI.

 

NOW THEREFORE, SRNA, SMI and LFL through mutual negotiations hereby enter into
this Agreement based upon the following terms:

 

1. Definitions and Interpretation.       Unless otherwise provided in this
Agreement, the following terms shall have the following meanings:     1.1
“Agreement” refers to this Separation Agreement, and any and all annexes,
schedules or attachments to the same.     1.2 “Business Day” refers to any day
that is not a Saturday, Sunday or statutory holiday in the BVI or Hong Kong.    
1.3 “Confidential Information” refers to all information, technical data and
know-how, which may, without limitation, be or be related to research, products,
hardware, software, development, inventions, processes, specifications, designs,
drawings, diagrams, procedures data, concepts, services, business and marketing
plans, prices, finance, suppliers, customers, related corporations and business
relations.     1.4 “Vendor Shares” refers to the shares of SMI that will be
tendered by SRNA to LFL, and which will represent all of the issued and
outstanding shares, of any class, of that company.     1.5 “Person” refers to
any individual or any corporation, partnership, limited liability company,
trust, unincorporated organization or association, or other entity.

 

Surna Inc., Surna Media Inc.,
Lead Focus Limited and the SMI Creditors
June 20141

 

 



Separation Agreement

 

1.6 “Personnel” refers to directors, employees, and financial and legal
advisers/consultants.     1.7 “PRC” refers to The People’s Republic of China.  
  1.8 “RMB” refers to the currency of the PRC.     2. Business Separation.    
2.1 Subject to the terms and conditions of this Agreement, SRNA hereby agrees to
transfer to LFL all of the issued and outstanding shares of SMI (the “Vendor
Shares”) for the consideration of $1.00 USD and LFL’s assumption of the
liabilities relating to the Creditor’s advances to its subsidiary corporation
SMI, and its subsidiaries, (together, the “SMI Group Companies”) as specified in
Schedule 1 of this Agreement.     2.2 Commensurate with the closing of this
Agreement, SRNA shall execute a release in favor of SMI for any liabilities
relating to advances to the SMI Group Companies by, for or on behalf of SRNA, or
for any other inter-company balances, as currently reflected in the accounts of
SRNA, and as specified in Schedule 2 to this Agreement.     2.3 SRNA shall
transfer to SMI, or as otherwise directed by SMI, all rights, obligations and
benefits, and shall relinquish any future economic benefit derived from, any
games or other products that were developed or offered by SRNA or SMI Group
Companies prior to the date of this Agreement, including any to which SRNA may
have rights in favour of SMI Group Companies.     2.4 SRNA shall relinquish and
transfer to SMI all rights, obligations and benefits relating to business
operations undertaken prior to 24 March, 2014, including (but limited to): (a)
discoveries, concepts, procedures and designs (whether or not patentable or
copyrightable) which may, without limitation, be related to products, services,
hardware, software, processes or specifications; (b) business or marketing plans
and techniques; (c) pricing information; (d) the identity of suppliers,
customers, contacts and other business relations; (e) historical and projected
financial data; (f) valuation numbers; and (g) financial and business models,
structures, and techniques. Any information, rights or benefits which SRNA
developed or otherwise acquired on or after 24 March, 2014 shall be specifically
excluded from such transfer.     2.5 SRNA undertakes to transfer the Apple App
Store developer account of SRNA (or, alternatively, the ownership and all rights
to Apps offered through such account) to SMI, or as otherwise directed by SMI.
SRNA agrees that SMI shall enjoy the full economic benefit of all Apps currently
or historically offered by SRNA through the App Store account, and also
undertakes to complete in a timely manner what further steps may be required to
effect such transfer.     3. Share S&P.     3.1 Subject to the terms and
conditions of this Agreement, SRNA hereby agrees to transfer to LFL all of the
issued and outstanding shares of SMI (the “Vendor Shares”) for the consideration
of the assumption of the liabilities, as specified in Schedule 1 to this
Agreement. Closing of the transaction shall take place upon satisfaction of
terms set forth in Clauses 3.2 and 3.3.

 

Surna Inc., Surna Media Inc.,
Lead Focus Limited and the SMI Creditors
June 20142

 

 

Separation Agreement

 

3.2. The Conditions Precedent, and each of them individually, shall be essential
conditions of SRNA’s performing the undertakings herein, and shall only be
capable of waiver by LFL; specifically:

 

  a. All obligations on the part of the SRNA that are to be performed at or
prior to the Completion have been performed, and LFL has satisfied itself as to
the sufficiency and veracity of the Warranties of SRNA and SMI.         b. SRNA
shall procure that before Completion a board meeting of SMI is held and that at
such meeting resolutions are passed to approve the registration of the transfer
of Vendor Shares to LFL upon presentation of duly executed transfers.

 

3.3. At the Closing, SRNA is delivering to the LFL shares of SMI numbering in
total One Thousand (1,000), and also shall deliver or procure the delivery of
the following:

 

  a. duly endorsed stock certificates representing all of the Vendor Shares;    
    b. sold notes and transfers of the Vendor Shares in favour of LFL, duly
executed by the relevant signatories, or any power of attorney or other
authority under which they may have been executed; and         c. such other
documents as may be required to give a good and effective transfer of title of
the Vendor Shares to LFL.

 

3.4 SRNA and SMI jointly undertake to LFL that they will procure that SMI does
not prior to completion, without the prior written consent of LFL, carry on any
operations or business other than that particular company’s ordinary business
activities.     3.5 The purchase of SMI by LFL is subject to due diligence, and
SMI agrees to the requisite due diligence and to take all necessary actions and
to obtain all necessary approvals so as to facilitate the timely completion of
this transaction.     4. Finders.       There are no finders with respect to the
transaction contemplated herein.     5. Expenses.       All parties to this
Agreement shall bear their own costs.     6. Representations and Warranties.    
  (Where any warranty is expressed as being “to the best knowledge” or “to the
best of information and knowledge of or similar expressions such warranty shall
be deemed to have been made after all due and diligent enquiries and having used
their reasonable endeavours to ensure that such warranty is true, complete and
accurate.)     6.1 SRNA hereby represents and warrants that:

 

  a. It is a corporation duly organized under the laws of the State of Nevada,
U.S.A., and is qualified nowhere else;         b. This Agreement has been duly
authorized by SRNA, and when delivered by SRNA in accordance with the terms
hereof, will constitute the valid and legally binding obligation of SRNA,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application;         c. SRNA is the legal
and beneficial owner of all the assets used in its business, free from any lien,
bill of sale or other encumbrances, except for those which have arisen by
operation of law in the normal and proper conduct of its business.         d.
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by any subsequent agreement will constitute a
violation or default under any term or provision of the Certificate of
Incorporation or Bylaws of SRNA, or of any contract, commitment, indenture,
other agreement to which SRNA is a party or by which it is bound;

 

Surna Inc., Surna Media Inc.,
Lead Focus Limited and the SMI Creditors
June 20143

 

 

Separation Agreement

 

  e. It shall, for no further consideration, transfer when requested, ownership
and all rights to Apps offered through the Apple App Store, as directed by SMI.
        f. Each of the Warranties shall be construed as a separate Warranty and
save as expressly provided to the contrary, shall not be limited or restricted
by reference to or inference from the terms of any other Warranty or any other
term of this Agreement.

 

6.2 SMI hereby represents and warrants that:

 

  a. Unless the context requires otherwise, the representations, warranties and
undertakings contained in this Section in relation to SMI shall be deemed to be
and are hereby repeated mutandis in relation to each of the subsidiaries of SMI.
        b. As at Closing, LFL will be the beneficial owner of the Vendor Shares
free and clear of any lien, charge or encumbrance whatsoever and there shall be
no outstanding call on any of the Vendor Shares and all of the Vendor Shares
shall be fully paid up and freely transferable to LFL; and         c. It is a
corporation duly organized under the laws of the BVI and is qualified nowhere
else. All of the shares owned by SRNA are owned free and clear of any liens,
claims, options, pledge, charges, other form of securities or encumbrances of
whatsoever nature on, over or affecting any of the Vendor Shares, and SRNA has
the unqualified right to sell, assign, and deliver the Vendor Shares, and, upon
consummation of the transactions contemplated by this Agreement, LFL will
acquire good and valid title to the Vendor Shares, free and clear of all liens,
claims, options, charges, and encumbrances of whatsoever nature;         d.
There are no outstanding options or other agreements of any nature whatsoever
relating to the issuance by SMI of any shares of its capital stock, SMI has the
corporate power and authority to carry on its business as presently conducted;  
      e. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated by any subsequent agreement will
constitute a violation or default under any term or provision of the Certificate
of Incorporation or Articles and Bylaws of the Company, or of any contract,
commitment, indenture, other agreement to which SMI is a party or by which it is
bound;         f. The following companies are direct or indirect subsidiaries of
SMI: (i) Surna Hongkong Limited, a Hong Kong company of which SMI owns one
hundred percent (100%) of the issued and outstanding shares (“Surna Hongkong”);
(ii) Flying Cloud Information Technology Co. Ltd. [image_002.jpg] a wholly
foreign-owned enterprise organized under the laws of the PRC, of which Surna
Hongkong owns one hundred percent (100%) of the issued and outstanding shares;  
      g. SMI has no known liability (actual or contingent) other than the
liabilities disclosed in the Accounts, and the SMI Group Companies have no bank
accounts or deposit accounts other than those set out in Schedule 3 (which shows
the credit or debit balance thereon as at the respective dates, since which
dates there have been no payments out of such accounts).         h. Each of the
Warranties shall be construed as a separate Warranty (and save as expressly
provided to the contrary), shall not be limited or restricted by reference to or
inference from the terms of any other Warranty or any other term of this
Agreement.

 

6.3 LFL hereby represents and warrants that:

 

  a. It is a corporation duly organized under the laws of the BVI and is
qualified nowhere else.         b. This Agreement has been duly authorized by
LFL, and when delivered by LFL in accordance with the terms hereof, will
constitute the valid and legally binding obligation of LFL, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application;

 

Surna Inc., Surna Media Inc.,
Lead Focus Limited and the SMI Creditors
June 20144

 

 

Separation Agreement

 

  c. Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated by any subsequent agreement will constitute a
violation or default under any term or provision of the Certificate of
Incorporation or Bylaws of LFL, or of any contract, commitment, indenture, other
agreement to which LFL is a party or by which it is bound;         d. Each of
the Warranties shall be construed as a separate Warranty, and save as expressly
provided to the contrary, shall not be limited or restricted by reference to or
inference from the terms of any other Warranty or any other term of this
Agreement.

 

7. Survival of Representations and indemnification.

 

7.1 All representations, warranties, and agreements made by any party in this
Agreement or pursuant hereto shall survive the execution and delivery hereof and
any investigation at any time made by or on behalf of any party.     8.
Representation of Authority.       Each Party represents and warrants to all the
other Parties that the signing and delivery of this Agreement and the
performance of the Party’s obligations hereunder has been duly authorized, and
that the Agreement is a valid and permissible and is binding on the Parties and
enforceable in accordance with its terms.     9. Force Majeure.     9.1 Force
Majeure shall include but not be limited to acts of governments, acts of nature,
fire, explosion, typhoon, flood, earthquake, tide, lightning, war, refers to any
unforeseen events beyond the party’s reasonable control and cannot be prevented
with reasonable care. However, any shortage of credit, capital or finance shall
not be regarded as an event beyond a Party’s reasonable control. The affected
party by Force Majeure shall notify the other party of such event resulting in
exemption promptly.     9.2 In the event that the affected party is delayed in
or prevented from performing its obligations under this Agreement by Force
Majeure, only within the scope of such delay or prevention, the affected party
will not be responsible for any damage by reason of such a failure or delay of
performance. The affected party shall take appropriate means to minimize or
remove the effects of Force Majeure and attempt to resume performance of the
obligations delayed or prevented by the event of Force Majeure. After occurrence
of an event of Force Majeure, when such event or condition ceases to exist, both
parties agree to resume the performance of this Agreement with their best
efforts.     10. Confidentiality.       The parties of this agreement
acknowledge and make sure that all the oral and written materials exchanged
relating to this contract are confidential. All the parties have to keep them
confidential and can not disclose them to any other third party without other
parties’ prior written approval, unless: (a) the public knows and will know the
materials (not because of the disclosure by any contractual party); (b) the
disclosed materials are required by laws or stock exchange rules; or (c)
materials relating to this transaction are disclosed to parties’ legal
consultants or financial advisors, however, who have to keep them confidential
as well. Disclosure of confidential information by employees or hired
institutions of the parties is deemed as the act by the parties, therefore,
subjecting them to liability.     11. Dispute Resolution.       This Agreement
shall be governed by and construed in accordance with the laws and courts of the
BVI.

 

Surna Inc., Surna Media Inc.,
Lead Focus Limited and the SMI Creditors
June 20145

 

 

Separation Agreement

 

12. Notices.

 

Any notice which is given by the parties hereto for the purpose of performing
the rights and obligations hereunder shall be in writing. Where such notice is
delivered personally, the time of notice is the time when such notice actually
reaches the addressee; where such notice is transmitted by facsimile, the notice
time is the time when such notice is transmitted. If such notice does not reach
the addressee on business date or reaches the addressee after the business time,
the next business day following such day is the date of notice. Delivery shall
be made to the following:

 

SRNA: 1780 55th St., Unit C, Boulder, CO 80301     SMI: Suite S3, 414 Block B,
Goldway Industrial Centre   2 Wing Kin Road, Kwai Tsing, Hong Kong     LFL: 957
Offshore Incorporations Centre   Road Town, Tortola, BVI

 

13. Miscellaneous.     13.1 In no event shall any Party to this agreement be
liable to any other Party for any special, consequential, indirect, incidental
or punitive damages or lost profits, however caused and on any theory of
liability (including negligence) arising in any way out of this Agreement,
whether or not such party has been advised of the possibility of such damages;
provided, however, that the foregoing limitations shall not limit a Party’s
indemnification obligations as set forth elsewhere in this Agreement.     13.2
All Parties agree that this Agreement constitute the entire agreement of the
Parties with respect to the subject matter therein upon its effectiveness and
supersedes and replaces all prior oral and/or written agreements and
understandings relating to this Agreement.     13.3 Any provision of this
Agreement which is invalid or unenforceable because of inconsistent with the
relevant laws shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability, without affecting in any way the remaining
provisions hereof.     13.4 Parties may amend and supplement this Agreement with
a written agreement, provided that such amendment shall be duly executed and
signed by each Party and such amendment shall thereupon become a part of this
Agreement and shall have the same legal effect as this Agreement.     13.5 This
agreement and any amendments, modification, supplements, additions or changes
hereto shall be in writing and come into effect upon being executed and sealed
by the parties hereto.     13.6 All schedules, appendices and exhibits are
entire and integral part of this Agreement.     13.7 This Agreement is in
English and may be executed in multiple counterparts all of which, when taken
together, shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

Surna Inc., Surna Media Inc.,
Lead Focus Limited and the SMI Creditors
June 20146

 

 

Separation Agreement

 

IN WITNESS WHEREOF each party hereto has caused this Agreement duly executed by
itself or a duly authorized representative on its behalf as of the date first
written above.

 

[image_003.jpg]

 

Surna Inc., Surna Media Inc.,
Lead Focus Limited and the SMI Creditors
June 20147

 

 

Separation Agreement

 

[image_004.jpg]

 

Surna Inc., Surna Media Inc.,
Lead Focus Limited and the SMI Creditors
June 20148

 

 

Separation Agreement

 

Appendix 1

Creditors of the SMI Group Companies

 

Name  Balance Date    Currency   Balance due  Cherry Lim Ping-Wai  31 May, 2014 
 USD    1,288,229.74  Lim Clarke & Co. Ltd.  31 May, 2014   USD    769,230.77 
Richard George Clarke  31 May, 2014   USD    340,943.74  7bridge Capital
Partners Ltd.  31 May, 2014   USD    7,555.66  Total      USD    2,405,959.91 
[End of list]             

 

Surna Inc., Surna Media Inc.,
Lead Focus Limited and the SMI Creditors
June 20149

 

 

Separation Agreement

 

Schedule I

Advances to SMI Group Companies

 

Company  Balance Date    Currency   Total  Surna Media Inc.  31 May, 2014 
 USD    763,235.78  Surna Hongkong Limited  31 May, 2014   USD    1,121,039.16 
Flying Cloud Information  31 May, 2014   USD    521,684.97  Technology Co. Ltd 
            Total      USD    2,405,959.91  [End of list]             

 

Currency exchange rates

 

Exchange rates to USD   Rate  HKD   7.80  RMB   6.1619  [End of list]     

 

Total liabilities of Surna Inc. relating to advances from the Creditors to be
assumed by Lead Focus Limited: USD 2,405,959.91.

 

Surna Inc., Surna Media Inc.,
Lead Focus Limited and the SMI Creditors
June 201410

 

 

Separation Agreement

 

Schedule 2

Inter-Company balances to be eliminated

 

Company  Due to    Currency   Total  Surna Media Inc.  Surna Inc.   USD  
 5,769.23  Surna Hongkong Limited  Surna Inc.   USD    3,201.92  Flying Cloud
Information  -   -    -  Technology Co. Ltd              Total      USD  
 8,971.15  [End of list]             

 

Total amount due to Surna Inc. from the SMI Group Companies to be waived: USD
8,971.15.

 

Surna Inc., Surna Media Inc.,
Lead Focus Limited and the SMI Creditors
June 201411

 

 

Separation Agreement

 

Schedule 3

Bank Account balances of SMI Group Companies

 

Flying Cloud Information Technology Co. Ltd.:

Bank   Account Number   Balance Date  Balance  Bank of Nanjing  
 03011420180000256   31 May, 2014   USD 21.67  Bank of Nanjing  
 03010120180000446   31 May, 2014   RMB 902.78 

 

Surna Inc., Surna Media Inc.,
Lead Focus Limited and the SMI Creditors
June 201412

 

 